Citation Nr: 1825269	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo, dizziness, and loss of balance. 


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served from July 1986 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, Virginia.  Based on the Veteran's place of residence, jurisdiction for these claims are now with the RO in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  Tinnitus was not manifest in service or within one year of separation from service, and is unrelated to service.

2.  Vertigo, dizziness, and loss of balance were not manifest in service or within one year of separation from service, and are unrelated to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  Vertigo, dizziness, and loss of balance were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify regarding the claims has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination, which is adequate.  The Board finds that the VA examination and opinion described the Veteran's tinnitus disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims; the Board is also unaware of any such evidence.
Accordingly, the Board will address the merits of the claims.

Law 

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b). 


Merits 

The Veteran contends that she is entitled to service connection for her tinnitus and her related vertigo, dizziness, and loss of balance.  See February 2011 Correspondence.  She contends that she has suffered for "many years" with tinnitus and the condition has worsened.  Id.  The Veteran reports that the ringing in her ears persists and continues to plague her daily life.  See October 2011 Notice of Disagreement.  Moreover, she insists that her military occupational specialty of Voice and Signal Interceptor contributed to her hearing conditions.  Id.  She also states that several times a year she has trouble with her ears "feeling muffled" accompanied with "occasional vertigo, dizziness, and staggering."  See February 2011 Correspondence.  

The claims file establishes that the Veteran has a current disability of tinnitus.  Moreover, hazardous noise exposure has been conceded by the AOJ.  See August 2014 Statement of the Case.  However, the Board notes that the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  

The Veteran underwent a VA Audiological Examination in June 2011.  The Veteran stated that the onset of her tinnitus began in the late 1990's.  Per the Veteran's account, her tinnitus was not even related [to service].  She reported to the VA examiner that her tinnitus symptoms were periodic and mostly occurred when it was very quiet.  While the symptoms were bothersome, there wasn't any adverse effect on her daily life, absent interference with her falling asleep.  

The VA examiner concluded that the Veteran's tinnitus was not related to her active duty service.  She reasoned that the Veteran's service medical records were negative for any report or complaint of tinnitus; moreover, the Veteran reported that her onset of the condition began in 1990's, which was years after the Veteran left service.  

While the Veteran's service ended in the beginning of the 1990's, evidence from the claims file indicates that the Veteran's tinnitus began its onset closer to the end of the 1990's, which was after she left service.  When the Veteran was seen in May 2011, the Veteran indicated that her tinnitus had been ongoing for the past 5-10 years.  See May 2011 Medical Treatment Record.  Thus, the Board finds the VA examiner's opinion probative to the fact that the tinnitus was not incurred while the Veteran was in service.  

Thus, the Board finds the VA examiner's conclusion to be of greater probative value than the Veteran's statements as to the etiology of her current disability of tinnitus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that she has tinnitus that is related to service, the Board observes that the Veteran may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to the cause or etiology of his claimed tinnitus because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the Veteran has reported tinnitus, the preponderance of the evidence is against a finding that such is related to any injury or disease in service.  Moreover, as the Veteran reports a delayed onset, presumptive service connection based on continuity is also not appropriate for this claim. 

Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 

As for the Veteran's related claim for vertigo, dizziness and loss of balance, the claims record shows that the Veteran currently has issues with this 3-4 times a year, establishing a current disability.  See May 2011 Medical Record.  However, there is no incidence of in-service vertigo, dizziness and loss of balance.  To the contrary, the Veteran indicated in June 1986 that she did not have dizziness or fainting spells on a report of medical history.  See Service Treatment Records.  

While the Veteran has a current disability of vertigo, dizziness, and loss of balance, the evidence does not indicate that the Veteran's disability was incurred while she was on active duty.  Similar to the Veteran's tinnitus disability, instead, the Veteran's vertigo, dizziness, and loss of balance appears to have had its onset after the Veteran left service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for vertigo, dizziness, and loss of balance and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 


ORDER

Service connection for tinnitus is denied. 

Service connection for vertigo, dizziness and loss of balance disease is denied. 



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


